Case 2:09-bk-26198-BR Doc 55-1 Filed 10/29/20 Entered 10/29/20 08:00:49    Desc
             Exhibit Exhibit 1 - Complaint filed 10/22/2009 Page 1 of 20
Case 2:09-bk-26198-BR Doc 55-1 Filed 10/29/20 Entered 10/29/20 08:00:49    Desc
             Exhibit Exhibit 1 - Complaint filed 10/22/2009 Page 2 of 20
Case 2:09-bk-26198-BR Doc 55-1 Filed 10/29/20 Entered 10/29/20 08:00:49    Desc
             Exhibit Exhibit 1 - Complaint filed 10/22/2009 Page 3 of 20
Case 2:09-bk-26198-BR Doc 55-1 Filed 10/29/20 Entered 10/29/20 08:00:49    Desc
             Exhibit Exhibit 1 - Complaint filed 10/22/2009 Page 4 of 20
Case 2:09-bk-26198-BR Doc 55-1 Filed 10/29/20 Entered 10/29/20 08:00:49    Desc
             Exhibit Exhibit 1 - Complaint filed 10/22/2009 Page 5 of 20
Case 2:09-bk-26198-BR Doc 55-1 Filed 10/29/20 Entered 10/29/20 08:00:49    Desc
             Exhibit Exhibit 1 - Complaint filed 10/22/2009 Page 6 of 20
Case 2:09-bk-26198-BR Doc 55-1 Filed 10/29/20 Entered 10/29/20 08:00:49    Desc
             Exhibit Exhibit 1 - Complaint filed 10/22/2009 Page 7 of 20
Case 2:09-bk-26198-BR Doc 55-1 Filed 10/29/20 Entered 10/29/20 08:00:49    Desc
             Exhibit Exhibit 1 - Complaint filed 10/22/2009 Page 8 of 20
Case 2:09-bk-26198-BR Doc 55-1 Filed 10/29/20 Entered 10/29/20 08:00:49    Desc
             Exhibit Exhibit 1 - Complaint filed 10/22/2009 Page 9 of 20
Case 2:09-bk-26198-BR Doc 55-1 Filed 10/29/20 Entered 10/29/20 08:00:49     Desc
             Exhibit Exhibit 1 - Complaint filed 10/22/2009 Page 10 of 20
Case 2:09-bk-26198-BR Doc 55-1 Filed 10/29/20 Entered 10/29/20 08:00:49     Desc
             Exhibit Exhibit 1 - Complaint filed 10/22/2009 Page 11 of 20
Case 2:09-bk-26198-BR Doc 55-1 Filed 10/29/20 Entered 10/29/20 08:00:49     Desc
             Exhibit Exhibit 1 - Complaint filed 10/22/2009 Page 12 of 20
Case 2:09-bk-26198-BR Doc 55-1 Filed 10/29/20 Entered 10/29/20 08:00:49     Desc
             Exhibit Exhibit 1 - Complaint filed 10/22/2009 Page 13 of 20
Case 2:09-bk-26198-BR Doc 55-1 Filed 10/29/20 Entered 10/29/20 08:00:49     Desc
             Exhibit Exhibit 1 - Complaint filed 10/22/2009 Page 14 of 20
Case 2:09-bk-26198-BR Doc 55-1 Filed 10/29/20 Entered 10/29/20 08:00:49     Desc
             Exhibit Exhibit 1 - Complaint filed 10/22/2009 Page 15 of 20
Case 2:09-bk-26198-BR Doc 55-1 Filed 10/29/20 Entered 10/29/20 08:00:49     Desc
             Exhibit Exhibit 1 - Complaint filed 10/22/2009 Page 16 of 20
Case 2:09-bk-26198-BR Doc 55-1 Filed 10/29/20 Entered 10/29/20 08:00:49     Desc
             Exhibit Exhibit 1 - Complaint filed 10/22/2009 Page 17 of 20
Case 2:09-bk-26198-BR Doc 55-1 Filed 10/29/20 Entered 10/29/20 08:00:49     Desc
             Exhibit Exhibit 1 - Complaint filed 10/22/2009 Page 18 of 20
Case 2:09-bk-26198-BR Doc 55-1 Filed 10/29/20 Entered 10/29/20 08:00:49     Desc
             Exhibit Exhibit 1 - Complaint filed 10/22/2009 Page 19 of 20
Case 2:09-bk-26198-BR Doc 55-1 Filed 10/29/20 Entered 10/29/20 08:00:49     Desc
             Exhibit Exhibit 1 - Complaint filed 10/22/2009 Page 20 of 20
